Citation Nr: 0805948	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-35 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a).




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from February 1941 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 Administrative decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
denied the veteran's application for Service-Disabled 
Veterans' Insurance (RH).


FINDING OF FACT

The veteran was discharged from active military duty 
effective June 1946.


CONCLUSION OF LAW

The veteran's recognized service does not meet the legal 
requirements for eligibility for entitlement to Service 
Disabled Veterans' Insurance (RH). 38 U.S.C.A. § 1922 (West 
2002 & Supp. 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b). In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect 
thereto. Moreover, the Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him. As will be explained below, the claim on appeal lacks 
legal merit; hence, the duties to notify and assist imposed 
by the VCAA are not applicable in this appeal. See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Merits of the Claim

Under 38 U.S.C.A. § 1922, which provides for Service Disabled 
Veterans' Insurance, any person who is released from active 
military, naval, or air service, under other than 
dishonorable conditions on or after April 25, 1951, and is 
found by the Secretary to be suffering from a disability or 
disabilities for which compensation would be payable if 10 
per centum or more in degree and except for which such person 
would be insurable according to the standards of good health 
established by the Secretary, shall, upon application in 
writing made within two years from the date service-
connection of such disability is determined by the Secretary 
and payment of premiums as provided in this subchapter, be 
granted insurance by the United States against the death of 
such person occurring while such insurance is in force.

The factual evidence is not in dispute. The veteran's WD AGO 
Form 53-55 shows that he entered service in February 1941 and 
was discharged in October 1945. A second form WD AGO Form 53-
55 shows that the veteran reentered service in October 1945 
and was discharged in June 1946. In a July 2006 letter, the 
veteran also asserted that he served with the Regular 
Philippine Scout from February 1941 and was discharged in 
October 1945. He also stated that he enlisted in the Army the 
next day in October 1945 and was discharged in June 1946. 
Therefore, it is clear from the evidence and from the 
veteran's own admission that he was last discharged from 
service in June 1946.

The Board is bound by the service department's certification 
of the veteran's period of service. See Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992). Since the veteran was discharged 
from the Armed Forces of the United States before April 25, 
1951, he is not entitled to Service Disabled Veterans' 
Insurance (RH). 38 U.S.C.A. § 1922(a).

In conclusion, the clear language of 38 U.S.C.A. § 1922 
precludes the veteran's eligibility for this benefit. 
Consequently, the appeal must be denied. Where the law and 
not the evidence is dispositive of the issue before the 
Board, the claim is denied because of the absence of legal 
merit or the lack of entitlement under the law. See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a) is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


